Case 1:20-cv-01104-PLM-PJG ECF No. 30, PageID.1085 Filed 12/01/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHIGAN RESTAURANT &
LODGING ASSOCIATION; HEIRLOOM              Case No. 1:20-cv-01104-PLM-PJG
HOSPITALITY GROUP, LLC; H.I.H.
INC. d/b/a SUBURBAN INNS,                  Hon. Paul L. Maloney

                    Plaintiffs,            PLAINTIFFS’ REPLY TO
                                           DEFENDANT’S SUPPPLEMENTAL
      vs.                                  RESPONSE TO PLAINTIFF’S
                                           MOTION FOR PRELIMINARY
ROBERT GORDON, in his official             INJUNCTION
capacity as Director of the Michigan
Department of Health and Human Services,

                  Defendant.
____________________________________

Attorneys for Plaintiffs                    Attorneys for Defendant
Kenneth T. Brooks (P33834)                  Neil Giovanatti (P82305)
Peter B. Ruddell (P63253)                   Darrin F. Fowler (P53464)
Kelli M. Mulder (P84441)                    Michigan Dept of Attorney General
Honigman LLP                                P.O. Box 30736
222 N. Washington Sq., Suite 400            Lansing, MI 48909
Lansing, MI 48933                           517-335-7632
(517) 377-0735; kbrooks@honigman.com        GiovanattiN@michigan.gov
(517) 377-0711; pruddell@honigman.com       FowlerD1@michigan.gov
(312) 701-9326; kmulder@honigman.com
Case 1:20-cv-01104-PLM-PJG ECF No. 30, PageID.1086 Filed 12/01/20 Page 2 of 6




                                    I.         INTRODUCTION

        In response to the Court’s invitation at oral argument, Plaintiffs have reviewed and

considered the State’s Motion for Summary Disposition in Semlow Peak Performance

Chiropractic v. Whitmer, No. 20-206-MZ (Mich. Ct. Claims). Plaintiffs maintain their position

that Semlow provides no reason to abstain in this action. The State’s brief in support of its

motion confirms Plaintiffs’ understanding that the constitutionality of MCL 333.2253 is not at

issue in Semlow. For this reason and the additional reasons set forth below, the Court should

resolve Plaintiffs’ serious federal claims – which do not rise and fall with the constitutionality of

the state statute – and which require vindication.

                                         II.    ARGUMENT

        A.      Plaintiffs’ State Law Constitutional Claim is Not at Issue in Semlow

        Count V of Plaintiffs’ First Amended Complaint alleges that MCL 333.2253 violates the

separation-of-powers and non-delegation clauses of the Michigan Constitution. The State has

argued that this Court should abstain from deciding that claim – and any of Plaintiffs’ federal

constitutional claims – in part because a ruling by this Court “may be displaced tomorrow by a

state adjudication.” Def.’s Resp. to Pl.’s Mot. for Prelim. Inj. at 17 (quoting R.R. Comm’n of

Texas v. Pullman Co., 312 U.S. 496, 499–500 (1941)). In this regard, the State noted that “a

challenge to Director Gordon’s orders currently is pending in Michigan’s courts.” Id. at 17–18.

However, while it is true that Semlow is pending in state court, that case contains an entirely

separate and distinct statutory challenge to Director Gordon’s orders. Adjudication of that

distinct issue would not – and could not – “displace tomorrow” this Court’s decision on

Plaintiffs’ claims.

        The Semlow plaintiffs argue that MCL 333.2253 does not give Director Gordon authority

to require that face masks be worn at their chiropractic services clinic. They do not argue, as


                                                  1
Case 1:20-cv-01104-PLM-PJG ECF No. 30, PageID.1087 Filed 12/01/20 Page 3 of 6




Plaintiffs do here, that MCL 333.2253 is itself unconstitutional under the Michigan Constitution.

The State conceded this much at oral argument, but suggested that Semlow nonetheless counsels

in favor of abstention because the issues are related. But whether MCL 333.2253 authorizes the

Director to require chiropractors to wear face masks is at best tangentially related to the

constitutional issues present here. 1 The state court’s decision is unlikely to shed any light

whatsoever on whether the statute is constitutional or whether the Director has authority under

the statute to shut down large portions of Michigan’s economy.

       Further, if the State prevails on its motion in Semlow, that case will not actually answer

any substantive questions at all. Ironically, while the State urges this Court to abstain from

deciding any of Plaintiffs’ claims because the constitutionality of the statute will be decided (or

at least substantially clarified) in Semlow, the State has at the same time filed a motion seeking

summary disposition in Semlow, urging the state court not to render a decision on the merits and

instead dismiss the case, for lack of standing or other pleading defects. In other words, the State

in Semlow is working to make sure the merits are never reached. But even if the Semlow

plaintiffs overcome the State’s efforts and the state court eventually considers the merits, a

decision down the road about whether the Director may require face masks in chiropractor’s




       1 Notably   (and in connection with the Court’s request for data), Footnote 18 of the State’s
motion for summary disposition in Semlow does address a tangentially related issue, as the State
explains why it drew the line in the November 15 Order between permitting grades K-8 to gather
but prohibiting grades 9-12 to gather at schools. We observe that the State’s rationale lacks any
rational basis (see, e.g., November 25, 2020 data, submitted by the State on November 30, 2020
(ECF 29) showing a large number of outbreaks at schools even though schools have been closed
for in-person instruction for grades 9-12 since November 18. Obviously the latest data shows a
large number of outbreaks at K-12 schools, which are actually at the only open schools – K-8
schools. It is curious how the State made this call in the first place as the data does not
differentiate but only reports for K-12 schools. Plaintiffs also note that by far the largest source
of outbreaks is long-term care facilities. The next cause of outbreaks is schools (in this case only
K-8 schools are open), and after that manufacturing and construction, which are both open.


                                                 2
Case 1:20-cv-01104-PLM-PJG ECF No. 30, PageID.1088 Filed 12/01/20 Page 4 of 6




offices will not give any guidance on the merits of Plaintiffs’ claims here. Ultimately, the

Semlow plaintiffs can’t vindicate any rights or obtain any relief for Plaintiffs here.

       B.      The Court Should Resolve Plaintiffs’ Federal Constitutional Claims, Which
               Persist Regardless of the Constitutionality of MCL 333.2253

       Even if the Court decides to abstain over Plaintiffs’ state law claim, there is no reason to

abstain over Plaintiffs’ federal claims. The federal forum is available to Plaintiffs in part because

of the need to vindicate federal rights and hold state officials responsible to “the supreme

authority of the United States.” See Ex Parte Young, 209 U.S. 123, 160 (1908). And federal

courts have a “virtually unflagging obligation to exercise the jurisdiction given them.” Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp, 460 U.S. 1, 15 (1983)

       Importantly, “[a]bstention is a judge-made doctrine . . . that permits avoidance of

decision only in narrowly limited special circumstances, justifying the delay and expense to

which application of the abstention doctrine inevitably gives rise. The paradigm of the special

circumstances that make abstention appropriate is a case where the challenged state statute is

susceptible of a construction by the state judiciary that would avoid or modify the necessity of

reaching a federal constitutional question.” Kusper v. Pontikes, 414 U.S. 51, 54, 94 S.Ct. 303,

306, 38 L.Ed.2d 260 (1973) (cleaned up).

       Here, “the delay and expense” from declining to address Plaintiffs’ federal claims would

be enormous.     Plaintiffs’ irreparable harm is intensifying by the day and many, many of

Plaintiffs’ businesses and livelihoods won’t survive the wait for a separate state-court litigation –

even if such a litigation were currently ongoing. And that cost can’t be justified on abstention

grounds because there’s no construction of the state statute that would “avoid or modify the

necessity of reaching a federal constitutional question.” Even if the Director’s Order is valid

under state law, it would still violate federal law; and even if the Director’s Order is invalid



                                                  3
Case 1:20-cv-01104-PLM-PJG ECF No. 30, PageID.1089 Filed 12/01/20 Page 5 of 6




under state law, it would still violate federal law. In other words, a decision that the Director’s

Order was invalid under state law would not avoid the question of whether the Director’s state-

unconstitutional Order also violated Plaintiff’s federal rights. Instead, it would only strengthen

Plaintiffs’ federal claims.

       Ultimately, regardless of the constitutionality of MCL 333.2253, the November 15 Order

is continuing to violate Plaintiffs’ federal constitutional rights.    This Court has a virtually

unflagging obligation to hear, consider, and resolve Plaintiffs’ federal claims. A state court

decision on MCL 333.2253 sometime in the distant future will not resolve Plaintiffs’ federal

constitutional claims and in the meantime the continuing irreparable harm done to Plaintiffs’

livelihoods and lives is immeasurable.


                                             Respectfully submitted,

Dated: December 1, 2020                       /s/ Kenneth T. Brooks
                                             Kenneth T. Brooks (P33834)
                                             Peter B. Ruddell (P63253)
                                             Kelli M. Mulder (P84441)
                                             Honigman LLP
                                             Attorneys for Plaintiffs




                                                4
Case 1:20-cv-01104-PLM-PJG ECF No. 30, PageID.1090 Filed 12/01/20 Page 6 of 6




                                 CERTIFICATE OF COMPLIANCE

       1.       This brief complies with the type-volume limitation of W.D. Mich. LCivR 7.2(c)

because this brief contains 1,173 words, excluding the parts of the brief exempted by W.D. Mich.

LCivR 7.2(c).

       2.       This brief has been prepared in a proportionally spaced typeface using Microsoft

Office Word 2010 for Windows in 12-point Times New Roman font.

                                             Respectfully submitted,



Dated: December 1, 2020                        /s/ Kenneth T. Brooks
                                             Kenneth T. Brooks (P33834)
                                             Peter B. Ruddell (P63253)
                                             Kelli M. Mulder (P84441)
                                             Honigman LLP
                                             Attorneys for Plaintiffs
                                             222 Washington Sq., Suite 400
                                             Lansing, MI 48933
                                             (517) 377-0735; kbrooks@honigman.com




                                        PROOF OF SERVICE

        I hereby certify that on December 1, 2020, I filed the above Brief with the Clerk of the
Court using the ECF system, which will send notification of such filing to all attorneys of record
in this matter who registered with the ECF system.


                                               /s/ Kenneth T. Brooks




                                                5
